Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
DETAILED ACTION
Status of Claims
Claims 1-20 have been reviewed and are addressed below.  

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites a code to match genomic biomarker from gene or DNA sequencing…, however examiner is unable to find support for such code/algorithm. Paragraph 57 of applicant’s specification recites “present invention uses an algorithm to infer unreported adverse drug events” however the specifics of the algorithm is missing from the specification.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to a system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claim 1 recite “code to match genomic biomarkers from gene or DNA sequencing of population with historical information for a population on drug structure, dosage, clinical variability and risk for adverse events for the drug substance, constructing side effects features for each drug and applying a classifier to the features 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Under the broadest reasonable interpretation, the claims also falls under mathematical concepts (mathematical calculations). Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “processor”, “network unit”, “near field communication”, “bar code”, “text” or an “internet link” , “gene sequencer” which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f).
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
The claims recite the additional element of “network unit to receive gene or DNA sequencing data and processor running”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed displaying limitations are incidental to the performance of the recited abstract idea. See: MPEP 2106.05(g).The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 25, where “system can have wireless communication 292 with the medication's labels. For example, the labels can have RF tags or NFC tags that provide upon inquiry FDA required labeling contents. In one embodiment, the content can be genomic biomarkers; drug exposure and clinical response variability; risk for adverse events; genotype-specific dosing; polymorphic drug target and disposition genes; and treatment based on the biomarker. NFC tags are passive devices and operate without a power supply of their own and are reliant on an active device to come into range before they are activated. To power these NFC tags, electromagnetic induction is used to create a current in the passive device. Active devices, such as a reader or a smartphone, are responsible for generating the magnetic field with a simple coil of wire, which produces magnetic fields perpendicular to the flow of the alternating current in the wire. To reduce power, NFC operates over just a few inches, rather than the meters in other types of wireless communication”.
Paragraph 27 where Various high speed sequencers can be used. For example, Nanopore DNA sequencing is based on the readout of electrical signals occurring at nucleotides passing by alpha-hemolysin pores covalently bound with cyclodextrin. The DNA passing through the nanopore changes its ion current. Oxford Nanopore Technologies offers a handheld sequencer capable of generating more than 150 megabases of sequencing data in one run”.

The claims recite the additional element of “network unit to receive gene or DNA sequencing data and processor running”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed displaying limitations are incidental to the performance of the recited abstract idea. See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 1-15, 17-18, 20 is/are rejected under pre-AIA  35 U.S.C. 102 b as being Anticipated by McCullough (2007/0248955).
With respect to claim 11 McCullough teaches a to provide information on a drug substance for a subject, comprising: 
a network unit to receive gene or DNA sequencing data (McCullough paragraph 25); and 
a processor running (McCullough paragraph 51): 
code to match genomic biomarker(s) from gene or DNA sequencing for a population with historical information for a population on drug structure, dosage, clinical variability and risk for adverse events for the drug substance, the computer constructing 
applying a classifier to the features to predict one or more adverse drug interactions, the computer generating one or more indicia for the drug substance (McCullough paragraph 136 “varied exposure to N-benzoyl-staurosporine” and 64 “response variable is caused by or correlated with one or more traits or variables that can be measured”); and 
code to apply the indicia to the subject DNA to provide personalized medicine(McCullough paragraph 66 “The identification of an association between a clinical response and a genotype or haplotype (or haplotype pair) for the gene may be the basis for designing a diagnostic method to determine those individuals who will or will not respond to the treatment, or alternatively, will respond at a lower level and thus may require more treatment, i.e., a greater dose of a drug”).

With respect to claim 2 McCullough teaches the system of claim 11, wherein the biomarkers comprise at least one of: germ- line or somatic gene variants, functional deficiencies, expression changes, chromosomal abnormalities, and protein biomarkers used to select patients for treatment (McCullough paragraph 68 “methods and compositions for establishing the genotype or haplotype of an individual at the novel polymorphic sites described herein are useful for studying the effect of the polymorphisms in the etiology of diseases affected by the expression and function of the protein, studying the efficacy of drugs targeting, predicting individual susceptibility to 

With respect to claim 3 McCullough teaches the system of claim 11, comprising an indicia on gene, protein or chromosomal testing, genetic testing, functional protein assays, cytogenetic studies before using the drug (McCullough paragraph p121 “The kit can also contain a control sample or a series of control samples, which can be assayed and compared to the test sample”) and 
an indicia about changes in efficacy, dosage or toxicity due to genetic variants, an indicia on a gene or protein involved in the metabolism or pharmacodynamics of the drug (McCullough paragraph 69 “a treatment outcome including efficacy measurements, PK measurements and side effect measurements”), and 
an indicia that the gene or protein leads to different response (McCullough paragraph 66 “The identification of an association between a clinical response and a genotype or haplotype (or haplotype pair) for the gene may be the basis for designing a diagnostic method to determine those individuals who will or will not respond to the treatment, or alternatively, will respond at a lower level and thus may require more treatment, i.e., a greater dose of a drug”).

With respect to claim 4 McCullough teaches the system of claim 11, wherein the substance is a drug, comprising a code communicating with: a gene-drug interactions training dataset that includes pharmaceutical and


With respect to claim 5 McCullough teaches the system of claim 11, wherein the substance is a drug, comprising code for: constructing a gene-drug interactions training dataset that includes pharmaceutical, pharmacokinetic or pharmacodynamics, and pharmacogenomics drug-drug interactions for each drug  (McCullough paragraph 43 “Attachment may be mediated, for example, by antibody-antigen interactions, poly-L-Lys, streptavidin or avidin-biotin, salt bridges, hydrophobic interactions, chemical linkages, UV cross-linking baking, etc.”); 
constructing side effect features for each of the plurality of drugs from side effects associated with the plurality of drugs; running a gene-drug-drug interactions classifier that predicts adverse drug-drug interactions for drug pairs and the genetic scan (McCullough paragraph 56 “a quantitative measure of the response, no response, and adverse response (i.e., side effects)”); and for each of the side effects, performing a Fisher's exact test to determine predicted gene-drug-drug interactions.

With respect to claim 6 McCullough teaches the system of claim 15, wherein the gene-drug-drug interactions classifier uses a classifying objective function having a smoothness constraint and a fitting constraint to render the predicted adverse gene-drug interactions (McCullough paragraph 85 “This gene expression product could be the characteristic mRNA associated with that particular genotype group or the polypeptide gene expression product of that genotype group. The patient could then be classified or assigned to a particular genotype group based on how similar the measured levels were compared to the control levels for a given group”).

With respect to claim 7 McCullough teaches the system of claim 11, comprising code for building a genetic drug-drug interactions classifier using deep learning with a neural network, comprising propagating drug- drug interactions between different ones of the plurality of drugs on a basis that if a first drug has an interaction with a second drug and the second drug is similar to a third drug, then the first drug is considered as having interaction with the third drug (McCullough paragraph 30 “Allele-specific oligonucleotide primers hybridizing to either the coding or noncoding strand are contemplated by the invention. An ASO primer for detecting gene polymorphisms could be developed using techniques known to those of skill in the art” and 92 “the term "clinical response" means any or all of the following: a quantitative measure of the response, no response and adverse response, i.e., side effects”).

With respect to claim 8 McCullough teaches the system of claim 11, wherein the indicia comprise a bar code, a near field communication (NFC) transmission, a text, or 

With respect to claim 10 McCullough teaches the system of claim 11, comprising a gene sequencer to capture genetic data from the subject, wherein the indicia is updated with changes in the subject after the consumption of the substance (McCullough paragraph 66 “determine those individuals who will or will not respond to the treatment, or alternatively, will respond at a lower level and thus may require more treatment, i.e., a greater dose of a drug”).

With respect to claim 11 McCullough teaches the system of claim 1 comprising module detect the evolutionary paths of escape (McCullough paragraph 138).

With respect to claim 12, McCullough teaches the system of claim 1 comprising hidden markov model to detect evolutionary paths of escape (McCullough paragraph 63).

With respect to claim 13, McCullough teaches the system of claim 1, comprising a module to detect mutation by comparing later sequence reads by a genetic analyzer with prior sequence reads (McCullough paragraph 19).

With respect to claim 14 McCullough teaches the system of claim 1, comprising a module to detect an amount of mutation cancer polynucleotides in a sample from a subject over time by determining a frequency of the cancer polynucleotides at a plurality of time points; determining an error range for the frequency at each of the plurality of time points; determining, between an earlier and later time point, whether error ranges (1) overlap, indicating stability of frequency, (2) an increase at the later time point outside the error range, indicating increase in frequency or (3) a decrease at the later time point outside the error range, indicating decrease in frequency (McCullough paragraph 47).

With respect to claim 15 McCullough teaches the system of claim 1, comprising a model to infer tumor phylogeny from sequencing data, wherein subclones are related to each other by an evolutionary process of acquisition of mutations (Paragraph 11).


With respect to claim 17 McCullough teaches the system of claim 1, comprising code to: acquire subject genetic scans using a gene sequencer; identify each substance to be provided to the subject; determine substance interactions for each drug and the genetic scan; and provide indicia associated with each substance to warn the subject or a medical provider based on the genetic scan (paragraph 113).

With respect to claim 18 McCullough teaches the system of claim 1, comprising a module for analyzing a disease state of a subject by collecting genetic profile data on a 

With respect to claim 19 McCullough teaches the system of claim 1, comprising a module to recommend drug repurposing using drug-effect similarities from existing therapeutic indications of known drugs (McCullough paragraph 43).

With respect to claim 20 McCullough teaches the system of claim 1, comprising a module to predict side effects before a drug enters a clinical trial (McCullough paragraph 11).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCullough (2007/0248955) in view of Rothschild (2013/0028480).
With respect to claim 19 McCullough teaches the system of claim 11.  McCullough does not teach wherein the indicia is readable by a smart phone, comprising code to update the indicia with changes in the subject after the consumption of the substance.
Rothschild teaches the mobile computing device can be, for example, a smart phone, a personal digital assistant, a tablet computer, a laptop computer, a portable communication device, iPod.TM., etcetera. The mobile computing device can be configured to communicate via a wireless or wired medium. The mobile computing device can include any suitable operating system, including Android, iOs, Windows, BlackBerry OS, Symbian IS, bada, webOS, GridOS, Mer project, SHR, MeeGo, Linux, Brew, and/or LiMo, just to name a few possibilities (Rothschild paragraph 15).
One of ordinary skill in the art would have found it obvious to combine the teachings of McCullough with Rothschild with the motivation of remotely disposed from the host computing platform 210 and accessible over a computer communications network, whether wireless or wired (Rothschild paragraph 29).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCullough (2007/0248955) in view of Mazed (2010/0073202).
With respect to claim 16 McCullough teaches the system of claim 1. McCullough does not teach comprising a deep learning machine using deep convolutionary neural networks for detecting genetic based drug-drug interaction.
Mazed teaches one or more remote processing modules and related algorithms 820 and (u) one or more intelligence software modules 840, which can include e.g., commercially available behavior modeling software (e.g., software supplied by www.choicestream.com), or any algorithm relating to data mining, data interpretation, pattern recognition, machine vision, fuzzy logic, artificial intelligence, natural language processing, statistical appliance learning, reasoning modeling, behavior modeling, self-learning, interactive learning, software-as-a service and having a software agent and a neural network. The use of behavior modeling and machine learning techniques allow portable Internet appliance 10 to adapt to user preferences, usage patterns and to fine tune algorithms, thereby rendering intelligent behavior in Internet appliance 10 (Mazed paragraph 29).
One of ordinary skill in the art would have found it obvious to combine the teachings of McCullough with Mazed with the motivation of providing access through a network module 420, utilizing one or more IP addresses and IP related algorithms (Mazed paragraph 29).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626